Citation Nr: 0843484	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-31 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left knee.

2. Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had service from October 1979 to October 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran provided testimony at an October 2008 hearing 
before the Board.  A transcript of the proceeding is 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by x- 
ray evidence of degenerative joint disease, and objective 
findings of extension to 0 degrees and flexion to 110  
degrees.  There is no clinical evidence of instability, 
subluxation, muscle atrophy, or flare-ups. 

2.  The veteran's left knee disability is manifested by x- 
ray evidence of degenerative joint disease, and objective 
findings of extension to 0 degrees and flexion to 110  
degrees.  There is no clinical evidence of instability, 
subluxation, muscle atrophy, or flare-ups. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5263 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA treatment records and examination reports, private medical 
records, and the hearing transcript.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, although the veteran received a May 2008 
letter, the notice provided was inadequate, as it was not 
timely.  Thus, while that error is presumed prejudicial, the 
record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, 22 Vet. App. at 49.

In a September 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected chondromalacia of the left and right knees, the 
evidence must show that his condition "ha[d] worsened enough 
to warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
November 2005 rating decision explained the criteria for the 
next higher disability rating available for chondromalacia of 
the left and right knees under the applicable diagnostic 
code.  The September 2006 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected chondromalacia 
of the left and right knees, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained both service treatment records and private treatment 
records, afforded the veteran examinations in October 2005 
and December 2007, assisted the veteran in obtaining 
evidence, and provided the veteran the opportunity to give 
testimony before the Board.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The veteran contends that he is entitled to a disability 
evaluation greater than 10 percent for his left and right 
knee disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In addition, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Moreover, while the Board must consider the veteran's 
medical history as required by various provisions under 38 
C.F.R. Part 4, including sections 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Throughout the rating period on appeal, the veteran's left 
and right knee disabilities have each been rated as 10 
percent disabling under Diagnostic Code (DC) 5010-5260, 
arthritis due to trauma and limitation of leg flexion.  38 
C.F.R. § 4.71a.   

DC 5010 provides that traumatic arthritis is rated analogous 
to degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Regarding range of motion, applicable laws and regulations 
provide, that the normal range of motion for the knee is from 
0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.

In this regard, the DC's that govern the limitation of motion 
of the knee are 5260 and 5261.  DC 5260 concerns limitation 
of leg flexion.  A noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating 
is warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Where a claimant has both limitation of flexion and 
limitation of extension of the same leg, he must be rated 
separately under DC 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-2004, (September 17, 2004), 69 Fed. Reg. 
59990 (2005).  Additionally, under certain circumstances, a 
separate disability evaluation may be assigned for arthritis 
of the knee under DC 5003 in addition to the rating for 
instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 
23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997). 

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.

Assignment of a particular DC is completely dependent on the 
facts of a particular case and one DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532 
(1993).  As such, any change in DC by a VA adjudicator must, 
however, be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Evidence relevant to the current level of severity of the 
veteran's left and right knee disabilities includes VA 
examinations conducted in October 2005 and December 2007 and 
VA outpatient treatment records from June 2005 to January 
2008.

In the present case, the October 2005 VA orthopedic 
examination revealed left and right knee range of motion from 
0 to 125 degrees.  Both knees were stable to varus and valgus 
stress.  X-rays demonstrated mild medial compartmental 
disease and well-maintained lateral joint space.  The 
examiner noted the veteran was primarily limited by pain, as 
he had good range of motion, strength and coordination.  

A May 2006 VA clinical record noted the veteran's complaints 
of increased knee pain and swelling and he reportedly needed 
a cane for ambulation.  Range of motion was from 0 to 120 
degrees for both knees.  X-rays showed some joint space 
narrowing, but were otherwise considered "ok."  

An August 2006 MRI study yielded an assessment of bilateral 
knee mild osteoarthritis with pain greater than expected.  
Further testing to determine the etiology of the complained 
pain was recommended.  

April 2007 bone scan was interpreted as consistent with 
degenerative joint disease of the knees.  

July 2007 VA treatment notes detail the veteran's complaints 
and treatment of a broken foot which he said occurred when he 
was working on his truck and the trailer fell on his foot, 
breaking it.  

At a VA examination in December 2007, the veteran reported 
that his knees give way and in July 2007, his right knee gave 
way, causing him to break his foot.  Upon examination, range 
of motion was demonstrated as from 0 to 110 degrees for both 
knees.  The examiner noted no additional loss of motion of 
repetitive use.  The examiner further noted no instability in 
either knee but mild dislocation of the patellae.  X-ray 
studies were interpreted as negative, with no degenerative 
changes noted. 

A January 2008 orthopedic consult showed left and right knee 
motion from 0 to 110 degrees; the knees were stable.

Based on a review of the evidence, the Board concludes that 
the veteran's bilateral knee disabilities are characterized 
by arthritis and pain on motion.  Although the December 2007 
VA examination included negative x-ray studies and the 
comment that no degenerative changes were noted, the record 
also includes an August 2006 MRI study that showed mild knee 
osteoarthritis and an April 2007 bone scan that showed 
degenerative joint disease of the knees.  

As noted, arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.   

The veteran has exhibited range of motion of both knees from 
0 to 110 degrees.  The most recent VA examination included 
the examiner's comment that there was no additional loss of 
motion with repetitive use.  Even with additional limitation 
of motion due to pain, this does not more nearly approximate 
or equate to flexion limited to 45 degrees or extension 
limited to 10 degrees, the criteria for a separate 10 percent 
rating under Diagnostic Codes 5260 and 5261, considering 38 
C.F.R. § 4.40, 4.45, and 4.59.

Additionally, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of ligament laxity or instability.  The 
December 2007 VA examination included the veteran's complaint 
that his knees gave way and his report that his knee gave way 
in July 2007, causing him to break his foot; however, the 
Board finds that the objective evidence of record does not 
support a separate rating based on instability.  On physical 
examination in December 2007 (and at the prior October 2005 
VA examination) both knees were described as stable.  
Further, medical records dated in July 2007 in connection 
with treatment for the veteran's broken foot include his 
contemporaneously recorded history that he sustained the 
injury when he was working on a truck and the trailer fell on 
his foot.  

The weight of the credible evidence demonstrates that the 
veteran's left and right knee disabilities warrant no more 
than the current 10 percent ratings at any time during the 
course of the appeal.  Hart, 21 Vet. App. at 505.  As the 
preponderance of the evidence is against the claims for 
increased rating, the benefit of the doubt rule does not 
apply, and the claims for increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 50. 

At the October 2008 hearing, the veteran testified that he 
missed approximately 50 percent of his time at work.  VA may 
consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Barringer v. Peake, 22 
Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  
The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the rating criteria for knee disorders 
reasonably describe the veteran's disability level and 
symptomatology.  His disability picture is contemplated by 
the rating schedule; and the assigned ratings are adequate 
and appropriate to compensate his disability.  Therefore, it 
is not necessary to refer the rating of the veteran's 
bilateral knee disabilities to designated VA officials for 
consideration of an extraschedular rating. 


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for a right 
knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


